Exhibit 10.1

[VMware, Inc. letterhead]

September 11, 2008

Paul Maritz

3401 Hillview Ave

Palo Alto, CA 94304

Dear Paul,

We are pleased to confirm the terms and conditions of your employment with
VMware, Inc. (the “Company”) as President and Chief Executive Officer, which
commenced on July 8, 2008. Your annual salary of $750,000 will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. You
will be eligible to participate in the Company’s benefit plans and programs
available to our full-time regular employees.

Currently, you are eligible for an annualized target bonus of $750,000,
pro-rated from your date of employment to the end of the fiscal year.
Eligibility and the amount of the bonus will be based upon VMware’s financial
performance and achievement of goals and objectives for the bonus period as
determined by the Compensation and Corporate Governance Committee (the
“Committee”) of the Board of Directors.

The Committee has granted you an option to purchase 1,000,000 shares of VMware
Class A common stock The terms and conditions of the option granted to you are
in accordance with the applicable VMware stock plan and stock option agreement.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

You agree that, during your employment with the Company, you will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.

All employees are required to submit verification of their legal right to work
in the U.S. Also, all employees must sign our standard employee agreement which
covers non-compensatory matters such as confidentiality and the assignment of
patent rights to any invention made during your employment at VMware. As a
VMware employee, you will be expected to abide by company rules and regulations.

This letter, along with the standard employee agreement, contains all of the
terms, promises, representations, and understandings between the parties
regarding these matters prior the date hereof. To indicate your acceptance of
the terms and conditions set forth in this letter, please sign and date it in
the space provided below and return it to Betsy Sutter, VP, Human Resources. A
duplicate original is enclosed for your records.



--------------------------------------------------------------------------------

This letter may not be modified or amended except by a written agreement, signed
by an officer of the Company and by you.

We are pleased to have you at VMware.

 

Sincerely, /s/ Joseph M. Tucci

Joseph M. Tucci

Chairman of the Board of Directors

ACCEPTED AND AGREED TO this 12th day of September, 2008.

 

/s/ Paul Maritz Paul Maritz

 

-2-